On Petition for Rehearing with Suggestion for Rehearing In Banc
Jan. 24, 1995
The appellant, Robert Bosch Corporation, has filed a petition for rehearing with suggestion for rehearing in banc.
A majority of the panel voted to deny rehearing.
A member of the Court requested a poll on the suggestion for rehearing in banc, and a majority of the judges voted to deny rehearing in banc. Judges Russell, Widener, Wilkinson, Hamilton, and Williams voted to rehear the case in banc, and Judges Ervin, Hall, Murnaghan, Niemeyer, Luttig, Michael, and Motz voted against rehearing in banc. Judge Wilkins was disqualified from participation in this appeal.
The Court denies the petition for rehearing with suggestion for rehearing in bane.
Entered at the direction of Judge Russell for the Court.